Citation Nr: 1623380	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  03-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a foramen magnum meningioma (brain tumor), claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for residuals of a left arm/shoulder disability, other than service-connected residuals of a nondisplaced fracture of the left humeral metaphysis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to September 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2002 rating decision in which, inter alia, the RO denied the Veteran's claims of service connection for a brain tumor due to Agent Orange exposure, a left arm/shoulder disability, as well as a claim for a TDIU.  The Veteran filed a notice of disagreement (NOD) in October 2002, and the RO issued a statement of the case (SOC) in April 2003.  The Veteran filed a substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals) later in April 2003. 

In October 2004, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In February 2005, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing the requested action, the RO continued to deny each claim (as reflected in a September 2008 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration. 

In a November 2009 decision, the Board denied the claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to vacate and remand the November 2009 decision regarding the claims currently on appeal.  By Order dated June 2010, the Court granted the Joint Motion, vacating the November 2009 Board decision and remanding these matters to the Board for further proceedings consistent with the Joint Motion. 

In April 2011 and October 2012, the Board again remanded the claims on appeal to the RO, via the AMC, for additional development.  After accomplishing the requested action, the AMC continued to deny each claim (as reflected in a May 2012 SSOC and a September 2015 SSOC), and returned the matters to the Board for further appellate consideration.

In May 2016, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).  

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The Board's decision on the claim for service connection for a foramen magnum meningioma (brain tumor) is set forth below.  The claims for service connection for residuals of a left arm/shoulder disability, other than service-connected residuals of a nondisplaced fracture of the left humeral metaphysis, and for a TDIU, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam era, and is, thus, presumed to have been exposed to Agent Orange during service, foramen magnum meningioma is not among the disabilities recognized by VA as etiologically related to Agent Orange exposure.

3.  Foramen magnum meningioma was not shown in service or for many years thereafter, and the most persuasive medical opinion evidence of record weighs against a medical relationship, or nexus, between the later diagnosed disability and service, to include any Agent Orange exposure therein.


CONCLUSION OF LAW

The criteria for service connection for foramen magnum meningioma, to include as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the RO sent the Veteran a December 2001 pre-rating letter that provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2002 RO rating decision reflects the RO's initial adjudication of the claim after issuance of the December 2001 letter.

Post rating, a September 2005 letter provided additional information pertaining to claims for service connection.  Also, a February 2009 post-rating letter  provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After provision of the September 2005 letter, and opportunity for the Veteran to respond, the September 2008 SSOC reflects readjudication of the claim; and, after ,provision of the February 9, 2009 letter, the May 2012 and September 2015 SSOCs reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for service connection for a foramen magnum meningioma.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records (STRs); VA treatment records; Social Security Administration (SSA) records; treatment records from Keesler Air Force Base and Bethesda Naval Medical Center; private medical records and opinions from Dr. Coonley, Dr. Heim, Dr. Ezrailson, and Dr. Seidensticker; and the reports of August 2004, March 2006, April 2012, and August 2015 VA examinations and medical opinions. Also of record and considered in connection with the appeal are the transcript of the October 2004 Board hearing, and the various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

As for the October 2004 Board hearing, the Veteran was provided an opportunity to orally set forth his contentions before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

During the October 2004 hearing, the undersigned identified the issues currently on appeal (including entitlement to service connection for a foramen magnum meningioma).  Also, information was solicited regarding the nature of the Veteran's disability, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as the Board subsequently ordered further development of the claim in multiple remands.

Furthermore, as for those remands, the Board finds that the AOJ has substantially complied with their directives with respect to the claim decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has been examined for purposes of determining the nature and etiology of his claimed brain tumor and outstanding VA and private treatment records and SSA records have been procured.  Also, opinions as to the nature and etiology of the claimed brain tumor were obtained in March 2006, April 2012, and August 2015.  The Board notes that the April 2012 and August 2015 opinions were provided by a neurologist, but that the Veteran's case was also discussed with an oncologist who approved of the opinions.  These opinions were based upon an examination of the Veteran and a review of his complete file (including medical records and reported history) and are accompanied by detailed rationales.  Hence, there has been substantial compliance with the Board's opinion requests.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim for service connection for a foramen magnum meningioma.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter decided herein, at this juncture.  See Mayfield , 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran has asserted that his brain tumor was caused by Agent Orange exposure in Vietnam.

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2014) and 38 C.F.R. 
§ 3.307(a)(6)(iii) (2015).

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 57589 (1996).

Initially, the Board notes, as indicated below, that private treatment records reflect that the Veteran began having headaches in 1991 and was diagnosed with a benign brain tumor in 1999.  He underwent surgery to remove the brain tumor in November 1999.  

The Veteran's service records document service in Vietnam as reflected by the Veteran's receipt of the Vietnam Service Medal, in addition to documents reflecting service in the Republic of South Vietnam.  Thus, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, foramen magnum meningioma is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Hence, presumptive service connection for this disability, based on the Veteran's presumed herbicide exposure, is not warranted.

Notwithstanding the presumption, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. However, after a full review of the record, including the medical evidence and statements made by and on the Veteran's behalf, the Board finds that the most persuasive, competent medical evidence and opinions of record do not support a finding that there exists a medical relationship between the Veteran's brain tumor and any presumed herbicide exposure in service, or other incident therein.

The Veteran's STRs are unremarkable for any complaints, findings, or diagnoses of a meningioma or of any precursor during service.  An August 1991 record from Keesler Air Force Base reflects that the Veteran had chronic headaches with an unknown etiology.  In April 1993, a neurologist diagnosed cluster migraines.  In November 1999, a magnetic resonance imagining (MRI) showed foramen magnum meningioma and the Veteran was admitted for a tumor embolization.  Post-surgery, the Veteran complained of chronic pain in his head, neck, and arms.  He also complained of left-sided headaches.  

The report of an August 2004 VA examination reflects that the Veteran said that he first began having symptoms of the brain tumor in 1995.  He said that he had reduced fine motor coordination and had difficulty working as a court reporter.  He said he then began experiencing pain in his arms and shoulders, which led to an MRI diagnosing the brain tumor.  

Dr. Coonley, the Veteran's private oncologist, has provided several medical opinions regarding the etiology of the brain tumor.  In September 2002, he opined that, "[s]ince [A]agent [O]range is known to increase risk of several types of malignancy, it is certainly possible that it increased the [Veteran's] risk of developing meningioma or played a causative a (sic) role."  In February 2006, Dr. Coonley stated that given the Veteran's heavy exposure to Agent Orange and the development of a somewhat uncommon intracranial malignancy, that "it is likely that Agent Orange played a causative role in development of the [Veteran's] meningoma (sic)."  In August 2007, Dr. Coonley opined that "it is more likely than not that Agent Orange exposure caused [the Veteran's] meningioma."

In September 2002, Dr. Heim, a private neurologist, stated that he was not aware of any scientific studies linking meningioma formation to Agent Orange exposure.  He cited a prior Board decision as precedent for a possible nexus.  Ultimately, he opined that while it could not be proved that Agent Orange caused the tumor, it could not be proved that it did not.  

In September 2003, Dr. Ezrailson, a biochemist, offered an opinion on behalf of the Veteran.  Dr. Ezrailson stated that the incidence of cancer has been linked to exposure to Agent Orange.  In this regard, he cited several studies showing that tetrachlorodibenzo-p-dioxin (TCDD) (the dioxin in Agent Orange) is a carcinogen and causes malignant neoplasms.  Based on these findings, Dr. Ezrailson opined that exposure to Agent Orange "promoted the brain tumor with a high degree of scientific certainty."  He further noted that TCDD has been shown to result in soft tissue cancer in various organs.  

In March 2006, after reviewing the claims file and various medical opinions, a VA examiner provided a medical opinion.  The VA examiner reviewed the medical literature and cited a study from the National Cancer Institute, which noted that meningiomas are usually benign and grow slowly.  The study found that few specific risk factors have been convincingly linked to brain tumors except for people receiving radiotherapy and people with certain rare genetic disorders.  Another study, from the National Academy of Sciences, noted that the only well-established risk factor for brain tumors is exposure to high doses of ionizing radiation and that the causes of most cancers of the brain and nervous system are not known.  The study concluded that there was limited or suggestive evidence of no association between exposure to the dioxins in Agent Orange and brain cancer.  The VA examiner stated that there were no scientific studies to support the conclusions reached by Dr. Coonley and Dr. Ezrailson.  She pointed out that Dr. Heim (the Veteran's own neurologist) admitted that there is no literature to support the Veteran's claim.  Ultimately, the VA examiner opined that "the meningioma was not caused by or a result of Agent Orange exposure based on the available medical literature and scientific research."  

In August 2009, the Veteran submitted a letter from Dr. Gessner, a private orthopedic surgeon.  Dr. Gessner reiterated the opinions of Drs. Coonley, Heim, and Ezrailson and concluded that Agent Orange was the etiology of the Veteran's brain tumor.  Dr. Gessner based his opinion on the fact that the Veteran was exposed to Agent Orange during military service and on the opinions of the above-mentioned doctors.

The physician who conducted an April 2012 VA neurology examination opined that it is not likely ("less likely as not") that the Veteran's meningioma was related to Agent Orange exposure.  He reasoned that the Veteran had no symptoms of the meningioma in service or for many years thereafter.  His diffuse body pain is not likely to have been caused by the meningioma.  Compression of the brain stem would be expected to cause lower cranial nerve deficits, quadriparesis, and sensory loss involving the face (in an onion-skin type pattern) and four extremities.  None of this was evident prior to the diagnosis and his present residuals are from resection of the mass.  While meningioma is a slow growing neoplasm and might have been present during service, it could just as likely have preceded service or appeared after service and the examiner was only able to speculate when it may have appeared.  As such, he could not establish a nexus between the Veteran's service, per se, and the meningioma.  Meningioma is not among the neoplasms presumptively associated with Agent Orange.  There are anecdotal reports of meningioma in individuals exposed to Agent Orange with speculation as to an association, but there is no convincing scientific evidence of any cause and effect relationship.  Tumors associated with Agent Orange are malignant.  Attempting to extrapolate an association to meningioma, which is a benign tumor, is purely speculative.  Lastly, the April 2012 examiner confirmed that he conferred with an oncologist in formulating his opinion.

In August 2015, the physician who conducted the April 2012 VA examination re-reviewed the Veteran's claims file (including the medical opinions from Dr. Coonley, Dr. Heim, the United Hospital Center examiner, Dr. Alghadban, and Dr. Gessner) and discussed the Veteran's case with an oncologist (who approved of the examiner's opinion, as set forth below).  The physician explained that the Veteran's service treatment records are negative for any neurologic complaints, that his retirement examination showed normal neurologic function, that neurologic findings were normal during an August 1991 examination, and that the Veteran had a normal gait and normal upper extremity motor function during a May 1995 examination.  He became symptomatic with head, arm, neck, shoulder, and hand pain and was diagnosed with foramen magnum meningioma in 1999.

The physician noted that Dr. Ezarailson had referenced scientific studies which show the dioxins contained in Agent Orange to be carcinogenic.  This fact was not disputed and scientific evidence has linked Agent Orange exposure to a variety of malignancies in studies looking at Vietnam veterans with exposure, industrial accidents resulting in exposure, workers with industrial exposure, and laboratory studies using various dioxins.  Vietnam veteran studies have not shown an increase in soft tissue sarcomas, non-Hodgkin's lymphoma, respiratory cancers, multiple myeloma, or prostate cancer, whereas they have in other studies.  Vietnam veterans do show an increased incidence of Hodgkin's lymphoma, as has been shown in other studies.  It was noted that evidence regarding breast cancer and leukemia is conflicting and requires further study.  There has been no scientifically proven relationship demonstrated for gastrointestinal cancer, brain tumors, or other cancers.  This has resulted in presumptive awards of service connection for respiratory cancers, prostate cancer, soft tissue sarcomas, Hodgkin's disease, non-Hodgkin's lymphoma, hairy cell leukemia, chronic lymphocytic leukemia, and multiple myeloma.  There is no such consideration extended to gastrointestinal cancers, biliary cancers, bone and joint cancers, skin cancers, breast cancer, brain tumors, reproductive organ cancers, bladder cancer, kidney cancer, endocrine cancers, other leukemias, or other cancers.  As such, the VA physician expressed the belief that Dr. Ezrailson misinterpreted the facts from these studies in his statement.

The physician also noted the fact that Dr. Heim had detailed the surgical procedure where the meningioma was resected and subsequently found a precedent for granting service connection for meningioma in another case in Houston.  This was based on the slow growing nature of the tumor and on speculation that it may have been present during service.  Dr. Coonley speculated that Agent Orange exposure might have induced the meningioma because of its known association with other malignancies.  The United Hospital Center records included imaging studies in 2007 that show normal cranial vasculature and no residual tumor, but the VA physician did not see any discussion concerning the Veteran's meningioma or a link to Agent Orange.  Also, Dr. Gessner reviewed the above evidence and speculated that Agent Orange was responsible for causing the meningioma.

Moreover, the physician explained that dioxin contaminants with the Agent Orange mixture are known carcinogens and are linked with a variety of cancers.  While no increase in the exposed Vietnam veteran population was identified for many tumors, presumptive association has been granted for those with a statistical association in this population, as well as for others which have been associated through other studies.  Brain tumors do not fall into either class and there is no scientific evidence which links meningioma with Agent Orange or dioxin exposure.  While it is true that meningioma can be a very slow growing tumor and might have been present during service, this conjecture is purely speculative.

Considering the above-noted evidence, the Board notes, initially, that because the Veteran's brain tumor was not medically shown to have manifested to a compensable degree within the first post service year, there is no rebuttable presumption of service incurrence afforded to certain chronic diseases, to include organic diseases of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board further notes that the record presents no other basis for a grant of service connection in this case.  As noted by Dr. Heim, the Veteran has argued that his claim for service connection for a brain tumor due to Agent Orange exposure is similar to a prior Board decision in which benefits were granted based on a service member developing an intracranial meningioma subsequent to exposure to Agent Orange.  It is noted, however, that prior Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104 (West 2014).  Moreover, contrary to that prior decision, in this particular case, the Board finds that the most persuasive medical opinion evidence of record weighs against the claim.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the VA examiners' opinions are especially probative because they are based on a review of the entire claims file, including medical opinions provided by Drs. Coonley, Ezrailson, and Heim.  The VA examiners' opinions are also more probative because they are based on a review of the medical literature and the reports from several studies which found no evidence of a link between Agent Orange exposure and brain tumors.  The lack of scientific evidence of a relationship between Agent Orange and meningiomas was also confirmed by Dr. Heim.  While Dr. Ezrailson cited several studies showing that Agent Orange is generally considered a carcinogen, he did not cite any studies showing a specific link between Agent Orange exposure and meningiomas.  While the private physicians generally provided opinions suggesting a causal link between Agent Orange and the Veteran's meningioma, they provided no scientific studies or literature supporting this conclusion. 

The Board also notes that although the March 2006 VA examination was conducted by a P.A., her report was reviewed with Dr. Devabhaktuni, the Chief of Primary Care at the Clarksburg VA Medical Center.  Since her findings were reviewed by a physician, the probative value of the opinion is not diminished by the fact that the examination was not actually conducted by a physician.  Also, as explained above, the physician who provided the April 2012 and August 2015 opinions discussed the Veteran's case with an oncologist and the oncologist approved of these opinions.  As mentioned, the VA examiners' opinions are especially probative because the examiners reviewed the entire claims file and provided detailed rationales for their opinions, which were also well-supported by underlying medical research.  

In light of the above, the Board finds that that weight of the competent, probative evidence supports a finding that the Veteran's foramen magnum meningioma is not related to service, to particularly include Agent Orange exposure therein.  

In addition to the medical evidence, in adjudicating the claim of service connection for foramen magnum meningioma, the Board has considered the assertions advanced by the Veteran, as well as those advanced by his representative, on his behalf.  However, to whatever extent these assertions are being offered to establish a nexus between a current disability and service, such evidence must fail.  The Board acknowledges that lay evidence may be competent on a variety of matters, concerning the nature of disability, to include as to matters perceived through the senses, as well as with respect to some related medical matters.  See, e.g.,  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, however, the specific medical matter of the etiology of diagnosed meningioma (to include with respect to the relationship between symptoms experienced and this diagnosis), are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at  1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matters upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard do not constitute competent evidence on this point, and, thus, have no probative value.

For all the foregoing reasons, the claim for service connection for a foramen magnum meningioma, to include as due to Agent Orange exposure, must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the most persuasive, competent evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a foramen magnum meningioma, to include as due to Agent Orange exposure, is denied.



REMAND


Unfortunately the Board finds that further AOJ action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The report of an August 2015 VA psychiatric examination indicates that the Veteran had been receiving treatment for his psychiatric disability at the VA Medical Center (VAMC) in Jackson, Mississippi since 2013 (see page 8 of the VA examination report).  The most recent treatment records from this facility in the electronic claims file (in VBMS and Virtual VA) are dated in January 2011.  As service connection has been granted for posttraumatic stress disorder (PTSD) with major depressive disorder, the additional treatment records are relevant to the claim for a TDIU.  Also, such records may contain evidence of current residuals of a left arm/shoulder disability other than the service-connected residuals of a nondisplaced fracture of the left humeral metaphysis.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Therefore, the AOJ should undertake appropriate action to associate with Veteran's VBMS and/or Virtual VA file(s) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran-to specifically include records from Jackson VAMC dated since January 2011.  As appropriate, the AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014).  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims for service connection and for a TDIU on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the Veteran's VBMS and/or Virtual VA file(s) all  outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to specifically include records from the Jackson VAMC dated since January 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information, and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection for residuals of a left arm/shoulder disability other than service-connected residuals of a nondisplaced fracture of the left humeral metaphysis and for a TDIU, in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.  

6.  If a full benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that reflects consideration of all additional relevant evidence received since the September 2015 SSOC and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


